Exhibit 32 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Bay National Corporation (the “Company”) each certifies, to the best of his knowledge, that the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and that the information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Hugh W. Mohler Hugh W.
